UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Amendment No.1 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-27163 SWK Holdings Corporation (Exact Name of Registrant as Specified in its Charter) Delaware 77-0435679 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S.Employer Identification No.) 5314 N.River Run Drive, Suite 350 Provo, Utah (Address of Principal Executive Offices) (Zip Code) (801) 805-1301 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value per share (Title of class) Indicate by check mark if the Registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act.YesoNox Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNox Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesxNoo As of June 30, 2009, the last business day of the Registrant’s most recently completed second fiscal quarter, the aggregate market value of the voting stock held by non-affiliates of the Registrant was $25,824,530 based upon the closing sales price of the Registrant’s Common Stock as reported on the Over the Counter Bulletin Board of $0.74. At March 15, 2010 the Registrant had outstanding approximately 41,220,874 shares of Common Stock, $0.001 par value per share. 1 EXPLANATORY NOTE This Amendment No. 1 (the “Amendment”) amends and supplements our Annual Report on Form 10-K for the year ended December 31, 2009 that we filed on March 31, 2010 (the “Form 10-K”) with the Securities and Exchange Commission.Since the Company’s proxy statement for its 2010 annual meeting of stockholders will be filed after April 30, 2010, we are filing this Amendment to provide the information required by Items 10, 11, 12, 13 and 14 of Part III and to update the information contained in Item 15 of Part IV.Except as expressly set forth herein, no other amendments are being made to the Form 10-K. ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. Our Board of Directors (the “Board”) is divided into three classes and currently has 5 directors.Directors are elected for a full term of three years with the term expiring at the annual meeting of stockholders held in the third year following the year of their election. Directors Name Age Committee Memberships Principal Occupation Director Since Class I Directors Stephanie Vinella 55 Audit, Governance & Nominating Chief Financial Officer of Panasas, Inc. Michael D.Weinberg 45 Compensation, Governance and Nominating Managing Member of BirdDog Capital, LLC and Consultant to Carlson Capital, L.P. December 2009 Class II Director William T.Clifford 63 Compensation, Audit Chief Executive Officer of Spencer Trask & Co. Class III Directors Michael S.Fields 64 Governance & Nominating Chairman of Kay Technology Corporation John F.Nemelka 44 Interim Chief Executive Officer of the Company Class I Directors (term to expire in 2012) Stephanie Vinella.Ms. Vinella, age 55, joined the Board in November 2004.Since November 2007, she has served as Chief Financial Officer of Panasas, Inc., a computer storage company.From November 2004 to September 2007, Ms. Vinella served as Chief Financial Officer of Nextance Inc., a provider of enterprise contract management solutions.From November 1999 to August 2004, she served as Chief Financial Officer of AlphaBlox Corporation, a business analytic software company.From 1990 to 1999, Ms. Vinella served as Chief Financial Officer of Edify Corporation, a software company.Ms. Vinella holds a B.S. degree in Accounting from the University of San Francisco and an M.B.A. degree from Stanford University.Ms Vinella’s extensive financial and accounting experience positions her well to serve as a director and to fill the critical roles of “financial expert” and Chair of the Audit Committee, and in helping the Company evaluate potential acquisition targets.Ms. Vinella is a Class I Director whose current term expires in 2012. Michael D.Weinberg.Mr. Weinberg, age 45, was elected to the Board at the 2009 Annual Meeting of Stockholders held on December 23, 2009 and was recommended as a nominee to the Board by Carlson Capital, L.P.(“Carlson Capital”).Since April 2007, Mr. Weinberg has served as the managing member of BirdDog Capital, LLC, a holding company involved in retail and restaurant franchises, and as a consultant to Carlson Capital, an investment management business which, as of April 15, 2010 beneficially owned 28.2% of our outstanding common stock.From November 1999 to April 2007, Mr. Weinberg was Director of Special Projects at Carlson Capital.From January 1996 to November 1999, Mr. Weinberg was Director of Investments at Richmont Capital Partners, L.P., the investment affiliate of privately-held Mary Kay Cosmetics.Mr. Weinberg holds a B.A. degree from the Plan II Liberal Arts Honors Program and a J.D. degree, both from the University of Texas at Austin.The Board believes that Mr. Weinberg’s extensive experience in the financial services industry and in evaluating acquisitions will be valuable to the Company in reviewing potential acquisition candidates and completing an acquisition.Mr. Weinberg is a Class I Director whose current term expires in 2012. Class II Directors (Term to expire in 2010) William T.Clifford.Mr. Clifford, age 63, has served on the Board since December 2005.Since March 2008, Mr. Clifford has been the Chief Executive Officer of Spencer Trask & Co., a leading private equity and venture capital firm.From August 2005 until March 2008, Mr. Clifford served as Chairman of the Board of Directors and Chief Executive Officer of Aperture Technologies, Inc., a data center management software solutions company.He served on the Board of Directors of Aperture Technologies, Inc.from 2003 until his appointment as Chairman of the Board of Directors and Chief Executive Officer in August 2005.From 2001 to 2003, Mr. Clifford served as a General Partner of The Fields Group, a venture capital and management consulting firm.From 1993 to 1999, Mr. Clifford held various executive positions at the Gartner Group, Inc., an information technology research and market company, including President and Chief Executive Officer.Prior to these positions, Mr. Clifford was President of the Central and National Account divisions and Corporate Vice President, Information Systems Development at Automatic Data Processing, Inc., a transaction processing and data communication services company.Mr. Clifford holds a B.A. degree in Economics from the University of Connecticut.Mr. Clifford also serves on the Board of Directors of GridApp Systems, Inc., a provider of database automation solutions and Eggs Overnight, a provider of shipping solutions.Mr. Clifford is a Class II Director whose current term expires at this year’s annual meeting of stockholders.The Board believes that Mr. Clifford’s experience as the Chief Executive Officer of the Gartner Group and Spencer Trask & Co. will be invaluable to the Company as it explores investment opportunities. 2 Class III Directors (Term to expire in 2011) Michael S. Fields.Mr. Fields, age 64, joined the Board in June 2005 and from July 2005 until January 4, 2010, served as the Chairman of the Board.Since December 23, 2009, Mr. Fields has been the Chief Executive Officer of Kay Technology.He was the Chief Executive Officer of the Company from August 2005 until the completion of the Asset Sale on December 23, 2009.From July 2005 to August 2005, Mr. Fields served as the Company’s acting President.Mr. Fields was Chairman and Chief Executive Officer of The Fields Group, a venture capital and management consulting firm, from May 1997 to December 2005.In June 1992, Mr. Fields founded OpenVision Technologies, Inc., a supplier of computer systems management applications for open client/server computing environments, and served as its Chief Executive Officer from July 1992 to July 1995 and Chairman of its Board of Directors from July 1992 to April 1997.Previously, Mr. Fields served as President at Oracle U.S.A., Inc., and managed sales organizations at Applied Data Research and Burroughs Corporation.Currently, Mr. Fields serves on the Board of Directors of Imation Corporation, which produces digital storage products and audio and video electronics, and also served on the advisory board of the Ford Motor Company Customer Service Division from 1999 to 2001.Mr. Fields has extensive technology and management consulting experience and also led the Company in reviewing its strategic alternatives and negotiating and completing the Asset Sale.His experience can be of great value to the Company in reviewing acquisition targets and negotiating and completing an acquisition.Mr. Fields is a Class III Director whose current term expires at the 2011 annual meeting of stockholders. John F. Nemelka.Mr. Nemelka, age 44, joined the Board in October 2005 pursuant to the terms of a Common Stock and Warrant Purchase Agreement between us and NightWatch Capital Partners, LP (“NightWatch”), NightWatch Capital Partners II, LP and RHP Master Fund, Ltd.Since January 4, 2010, Mr. Nemelka has been serving as our Interim Chief Executive Officer.Mr. Nemelka founded NightWatch Capital Group, LLC, an investment management business, and has served as its Managing Principal since its formation in July 2001.From 1997 to 2000, Mr. Nemelka was a Principal at Graham Partners, a private equity investment firm and affiliate of the privately-held Graham Group.From 2000 to 2001, Mr. Nemelka was a Consultant to the Graham Group.Mr. Nemelka holds a B.S. degree in Business Administration from Brigham Young University and an M.B.A. degree from the Wharton School at the University of Pennsylvania.Mr. Nemelka also serves on the Board of Directors of a public company, SANUWAVE Health, Inc., a medical technology company.Mr. Nemelka has substantial experience in sourcing and executing acquisitions, which the Board believes is essential to enable the Company to carry out its acquisition strategy.Mr. Nemelka is a Class III Director whose current term expires at the 2011 annual meeting of stockholders. Former Director Jerry R. Batt.Mr. Batt was a director from August 2003 until his resignation effective January 4, 2010.Mr. Batt has served as Vice President and Chief Information Officer of Pulte Homes, Inc., a national home building and construction company, since September 2003.From July 2001 to July 2003, Mr. Batt was Chief Information Officer and Vice President of Sprint PCS, a communications company.From April 2000 to July 2001, Mr. Batt co-founded and was Chief Executive Officer of Foxfire Consulting, an IT consulting and systems integration firm specializing in the telecommunications industry.From 1973 to January 2000, Mr. Batt held various positions at AT&T, a communications company, where he was responsible for consumer long distance account management and billing and customer service platforms.Mr. Batt holds B.S. degrees in Industrial Engineering and Operations Research from Virginia Tech University. Committees of the Board The Board has three standing committees: the audit committee, the compensation committee and the governance and nominating committee. Audit Committee.We have a standing audit committee of the Board (the “Audit Committee”) established in accordance with Rule 10A-3 promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).The members of our Audit Committee are Ms. Vinella (Chair) and Mr. Clifford.Each member of the Audit Committee meets the independence and other requirements to serve on our Audit Committee under the NASDAQ Stock Market Rules and the rules of the Securities and Exchange Commission (“SEC”).In addition, the Board has determined that Ms. Vinella is an “audit committee financial expert” as defined in the rules of the SEC. 3 The Audit Committee met 9 times in 2009.The report of the Audit Committee is provided below.The Board has adopted a written charter for the Audit Committee, a copy of which is posted in the Corporate Governance section of our Internet website (at www.swkhold.com).The principal functions of the Audit Committee are to oversee our accounting and financial reporting processes and the audits of our financial statements, oversee our relationship with our independent auditors, including selecting, evaluating and setting the compensation of, and approving all audit and non-audit services to be performed by, the independent auditors, and facilitate communication among our independent auditors and our financial and senior management. Compensation Committee.We have a standing compensation committee of the Board (the “Compensation Committee”).The current members of our Compensation Committee are Messrs. Clifford (Chair) and Weinberg.Prior to January 4, 2010, the Committee was comprised of Messrs. Clifford (Chair), Batt and Nemelka.The Compensation Committee met 7 times in 2009.Each current member of the Compensation Committee meets the independence and other requirements to serve on our Compensation Committee under the NASDAQ Stock Market Rules and the rules of the SEC.Mr. Nemelka met such requirements in the period during which he served on the Committee. The Board has adopted a written charter for the Compensation Committee, a copy of which is posted in the corporate governance section of our Internet website (at www.swkhold.com).The Compensation Committee has responsibilities relating to the performance evaluation and the compensation of our Chief Executive Officer, the compensation of our executive officers and directors and our significant compensation arrangements, plans, policies and programs, including our stock compensation plans.Certain of our executive officers, our outside counsel and consultants may occasionally attend the meetings of the Compensation Committee.However, no officer of the Company is present during discussions or deliberations regarding that officer’s own compensation. Governance and Nominating Committee.We have a standing governance and nominating committee of the Board (the “Governance and Nominating Committee”).The members of our Governance and Nominating Committee are Mr. Weinberg (Chair), Ms. Vinella and Mr. Fields. Until January 4, 2010, the committee consisted of Messrs. Batt and Nemelka and Ms. Vinella.The Governance and Nominating Committee met twice in 2009.Each of Messrs. Batt, Weinberg and Ms. Vinella meets the independence and other requirements to serve on our Governance and Nominating Committee under the NASDAQ Stock Market Rules and the rules of the SEC. Mr. Nemelka met such requirements in the period during which he served on the Committee. The Board has adopted a written charter for the Governance and Nominating Committee, a copy of which is posted in the Corporate Governance section of our Internet website (at www.swkhold.com).The Governance and Nominating Committee considers the performance of the members of the Board and nominees for director positions and evaluates and oversees corporate governance and related issues. The goal of the Governance and Nominating Committee is to ensure that the members of the Board possess a variety of perspectives and skills derived from high-quality business and professional experience.The Governance and Nominating Committee seeks to achieve a balance of knowledge, experience and capability on the Board.To this end, the Governance and Nominating Committee seeks nominees with the highest professional and personal ethics and values, an understanding of our business and industry, diversity of business experience and expertise, a high level of education, broad-based business acumen and the ability to think strategically.Although the Governance and Nominating Committee uses these and other criteria to evaluate potential nominees to the Board, it has no stated minimum criteria for such nominees.The Governance and Nominating Committee does not use different standards to evaluate nominees depending on whether they are proposed by our directors and management or by our stockholders.To date, we have not paid any third parties to assist us in this process. The Governance and Nominating Committee will consider stockholder recommendations for director candidates.The Governance and Nominating Committee has established the following procedure for stockholders to submit such recommendations for which there has been no material change: the stockholder should send the name of the individual and related personal and professional information, including a list of references to our Governance and Nominating Committee, in care of the Corporate Secretary at our principal executive offices, sufficiently in advance of the annual meeting to allow the Governance and Nominating committee appropriate time to consider the recommendation. Board Leadership Structure and Risk Oversight The Corporation separated the roles of Chief Executive Officer and Chairman of the Board on January 4, 2010, following the completion of the Asset Sale. Michael Weinberg serves as Chairman of the Board, while John Nemelka serves as Interim Chief Executive Officer of the Company. The Board believes the separation of these roles enables effective oversight of management and provides checks and balances with respect to the decision making process at the Company. The Board, in conjunction with the Company’s officers, is responsible for considering, identifying and managing material risks to the Company. The audit committee plays a critical role in evaluating and managing internal controls, financial risk exposure and monitoring the activities of the Company’s independent registered public accounting firm. The entire Board also receives updates at each Board meeting regarding any material risks from the Company’s management. 4 Compensation for Directors In 2009, we paid each of our non-employee directors (i) an annual fee of $15,000 and (ii) an additional $2,500 for each of the four regularly scheduled Board meetings that such director attended.We paid the chairperson of the Audit Committee an additional $40,000, the chairpersons of the Compensation Committee and the Governance and Nominating Committee an additional $10,000 and the chairperson of the Strategy Committee an additional $15,000. Our non-employee directors were eligible to receive automatic and discretionary stock option grants and stock issuances pursuant to our 1999 Stock Incentive Plan, as amended.The Plan expired in July 2009 and no further grants may be made under the Plan.Historically, when non-employee directors were first elected or appointed as members of the Board, they were granted options to purchase 40,000 shares of common stock.Through 2009, non-employee directors serving for at least six months received annual grants of options to purchase 10,000 shares of common stock.The non-employee directors were also eligible to receive other types of awards that were discretionary and not automatic.All options granted to non-employee directors had an exercise price equal to the current fair market value of our common stock on the date of the grant, and were nonqualified stock options.Following the completion of the Asset Sale, the Board has determined to review the Company’s equity compensation for non-employee directors in 2010. We reimburse our directors for reasonable travel and other reasonable expenses incurred in connection with attending the meetings of the Board.The Company is also party to indemnification agreements with each of its directors. 2009 Director Compensation The table below summarizes the compensation paid by the Company to non-employee directors for the fiscal year ended December 31, 2009.Michael Fields was our Chief Executive Officer until December 23, 2009, the closing of the Asset Sale.Mr. Fields is not included in this table because he received no compensation for his services as a director in 2009.The compensation received by Mr. Fields as an officer of the Company is shown below in the Summary Compensation Table.Mr. Fields remains on the Board following the Asset Sale.He will receive compensation for his services as a director from and after December 23, 2009.Mr. Nemelka was appointed Interim Chief Executive Officer and President of the Company on January 4, 2010 and will not receive any compensation for his services as a director from and after such date.Michael Weinberg joined our Board on December 23, 2009 and did not receive any compensation for 2009. Name Fees Earned or Paid in Cash Option Awards (1) All Other Compensation (2) Total Jerry R. Batt(3) $ William T. Clifford John F. Nemelka Stephanie Vinella - (1)The amounts reported represent the stock-based compensation expense that was calculated in accordance with FASB ASC Topic 718, Compensation—Stock Compensation (“FASB ASC Topic 718”). (2)Represents expense reimbursement. (3)Includes a $2,000 bonus approved by the Board and paid in 2010 for extra time spent on Compensation Committee work in preparation for the Asset Sale. Options Outstanding at Fiscal Year End The aggregate number of options outstanding for each of our directors as of December 31, 2009 is provided in the table below.Mr. Fields was an officer of the Company through December 23, 2009 and did not receive any stock options in his capacity as a director.He is entitled to receive stock options from and after December 23, 2009.Mr. Nemelka became the Company’s Interim Chief Executive Officer effective January 4, 2010.Mr. Nemelka will not receive any compensation as a director from and after such date. 5 Number of Shares Subject to Options Director Outstanding Jerry R. Batt(1) William T. Clifford Michael Fields John F. Nemelka Stephanie Vinella Michael Weinberg - (1)Mr. Batt resigned as a director effective January 4, 2010. Executive Officers The biographical information for John Nemelka, our Interim Chief Executive Officer, is set forth above under Directors. Paul Burgon.Mr. Burgon, age 40, has served as a Principal and CFO of NightWatch Capital Advisors, LLC since March 2005.Mr. Burgon was a Manager and Director of Corporate Development for Danaher Corporation from 1998 to 2005, where he analyzed, structured and negotiated approximately 50 acquisitions and divestitures representing nearly $2 billion. Mr. Burgon worked at Fluke Corporation where he led corporate development efforts from 1997 to 1998 and worked in Coopers & Lybrand’s acquisition advisory group from 1994 to 1997.Mr. Burgon holds a B.S.B.A. degree (cum laude) in finance and international business and an M.B.A. degree from the McDonough School of Business at Georgetown University. Following are the biographies of the Company’s named executive officers prior to the Asset Sale. The biographical information for Michael Fields, the Company’s Chief Executive Officer until December 23, 2009, is provided under “Class III Directors (Term to expire in 2011)” above. Charles H. Isaacs. Mr. Isaacs, age 51, was the Company’s Chief Customer Officer from August 2008 until August 6, 2009. From August 2004 to August 2008, Mr. Issacs served as the Company’s Chief Technology Officer.From December 1999 to August 2004, Mr. Isaacs served as the Chief Technology Officer of Primus Knowledge Solutions, an enterprise software company, where he was responsible for technology oversight.Mr. Isaacs holds a B.S. degree in Electrical Engineering from the University of California at Santa Barbara and an M.B.A. degree from California Lutheran University. Jay A. Jones.Mr. Jones, age 55, was the Senior Vice President and Chief Administrative Officer of KANA from 2006 until the completion of the Asset Sale on December 23, 2009.In addition, in May 2009, Mr. Jones was appointed KANA’s Interim Chief Financial Officer.Mr. Jones served as Senior Vice President, Chief Information Officer of VERITAS Software Corporation, an enterprise storage and performance company, from September 2004 to December 2005.From January 1999 to September 2004, he was Chief Administrative Officer of VERITAS Software Corporation. Michael J. Shannahan. Mr. Shannahan, age 61, served as the Company’s Executive Vice President and Chief Financial Officer from March 2008 until May 18, 2009 when he retired.Mr. Shannahan was a member of the Company’s Board of Directors from June 2005 to March 2008.From February 2005 to February 2008, Mr. Shannahan served as Chief Financial Officer of Medsphere Systems Corporation, a software company in the healthcare industry.Mr. Shannahan also served as Chief Financial Officer of Chordiant Software, Inc., a management software company, from October 2003 to September 2004; Sanctum Inc., a web applications security company, from October 2001 to November 2002; Broadband Office, Inc., a communication services company, from January 2001 to September 2001; and mySimon, Inc., an e-commerce company from August 1999 to January 2001.Prior to these positions, Mr. Shannahan spent 18 years with KPMG Peat Marwick, an accounting firm, as a Partner in the Information, Communication and Entertainment practice.Mr. Shannahan holds a B.S. degree in Business Administration with a concentration in Accounting and a B.A. degree from Rockhurst College. Mr. Shannahan also serves on the Board of Directors of Critical Path, Inc. Daniel A. Turano. Mr. Turano, age 61, was the Company’s Senior Vice President, Worldwide Field Operations from July 2007 until December 23, 2009. Mr. Turano joined KANA in August 2006 as the Vice President, Global Financial Services Solutions and served in that position until his promotion to Senior Vice President, Worldwide Field Operations in July 2007.From March 2005 to August 2006, Mr. Turano served as the Vice President of Sales, East of ClairMail, Inc., a software and wireless communications company. From September 2003 to March 2005, Mr. Turano served as Senior Vice President, Commercial Account Collections of Intellerisk Management Systems, a collections agency. Mr. Turano previously served as the Executive Vice President, Sales and Field Operations of Dynamic Mobile Data, a software and wireless communications company from September 2002 to September 2003. Mr. Turano holds a B.S. degree in Business Management from Saint Peter’s College and an M.B.A. degree in Marketing from Fairleigh Dickenson University. 6 Code of Ethics and Conduct The Board has adopted a Code of Ethics and Conduct applicable to all directors, officers and employees of the Company, as required by applicable securities laws and the rules of the SEC.A copy of the Code of Ethics and Conduct is posted in the Corporate Governance section of our Internet website at www.swkhold.com. Section 16(a) Beneficial Ownership Reporting Compliance The members of the Board, our executive officers and persons who hold more than 10% of our outstanding common stock are subject to the reporting requirements of Section 16(a) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), which requires them to file reports with respect to their ownership of our common stock and their transactions in such common stock.Except as set forth herein, based solely on (i) information provided to us by our current officers and directors and (ii) our review of reporting forms filed by our directors, executive officers and persons who hold more than 10% of our outstanding common stock, we believe that during 2009 such persons filed the reports required under Section 16(a) of the Exchange Act on a timely basis.The Form 4s filed bythe following personson July 10, 2009 were inadvertently filed one day late. Jerry Batt, William Clifford, John Nemelka and Stephanie Vinella, directors of the Company, and Mark Angel,Daniel Turano, William Bose, William Feichtman, Jay Jones, Charles Isaacs and Chad Wolf, former officers of the Company. The Form 3 filed by Paul Burgon on January 13, 2010 inadvertently omitted certain warrants to purchase shares of common stock owned by Nightwatch, of which Mr. Burgon disclaims beneficial ownership.Such Form 3 was amended to include these warrants on April 2, 2010. ITEM 11. EXECUTIVE COMPENSATION. Executive Compensation and Related Information 2009 Summary Compensation Table The table below summarizes the total compensation earned by each of the named executive officers for the fiscal years ended December 31, 2008 and 2009. All persons below other than Messrs. Isaacs and Shannahan served as executive officers Company until the closing of the Asset Sale on December 23, 2009. Name and Principal Position Year Salary Bonus Option Awards Non-Equity Incentive Plan Compensation All Other Compensation Total Michael S. Fields Chief Executive Officer and $ $
